DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending in this application and were examined on their merits.

Drawings

Figure 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, see Trivedi et al. (2014), cited in the IDS, Pg. 7038, Fig. 1.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the stem cells".  Claim 23 recites the limitation "the second nonaqueous liquid".  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4-14, 16, 18, 19, 21, 22, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS, and Utech et al. (2015) and as evidenced by Chen et al. (2013) and Sugiura et al. (2016).

Sharma et al. teaches a method of using a microencapsulation device, the device comprising:  a first flow line for flowing an aqueous solution comprising alginate and divalent cation (1.5% alginate and Ca-EDTA) (Pg. 72, Fig. 1, B);
 a second flow line which junctions the first flow line for flowing a first non-aqueous liquid immiscible with the aqueous solution (mineral oil and 3% of the surfactant Span80) (Pg. 72, Fig. 1, A);
a third flow line which junctions the first flow line after the first-second flow junction for flowing a second non-aqueous liquid immiscible with the aqueous solution (1% acetic acid and mineral oil) (Pg. 72, Fig. 1, C);
forming an alginate microbead by cutting off the flowing of the aqueous solution with the first non-aqueous liquid at the first-second flow line junction (Pg. 72, Fig. 1, exploded view);
lowering the pH of the alginate microbead from neutral pH of 7 with the second non-aqueous liquid at the first-third flow line junction to initiate crosslinking with the divalent cation and forming a spherical cross-linked alginate microbead having a diameter of less than 250 µm (Pg. 72, Fig. 1, exploded view).

Sharma et al. further suggests the use of microfluidic islet cell encapsulation in alginate (Pg. 71, Abstract).

The teachings of Sharma et al. were discussed above.

Sharma et al. did not teach the encapsulation of cells using the microfluidic device, wherein the cells are provided in the aqueous solution with the alginate and Ca-EDTA, as required by Claim 1;
wherein the cells are mesenchymal stem cells, as required by Claims 4 and 5;
wherein the surface pH of the alginate microbead is lowered from a pH of about 7 to an acidic pH of about 5, as required by Claim 14;
or wherein the viability of the encapsulated cells is at least 1 day to about 28 days or more, as required by Claim 21.

Headen et al. teaches the microfluidic encapsulation of clinically relevant cells, such as human pancreatic islets and human mesenchymal stem cells (hMSC) (Pg. 2, Lines 6-9).
Utech et al. teaches the encapsulation of MSC in alginate microbeads (Pg. 1631, Column 2, Lines 11-13) wherein the cells are provided in an aqueous solution of alginate and Ca-EDTA (Pg. 1632, Column 1, Lines 7-9)
wherein the pH of the alginate microbead is lowered from a pH of about 7 to an acidic pH of about 5 to crosslink the alginate microbead (Pg. 1629, Fig. 1, Description);
wherein the viability of the encapsulated cells is at least 1 day to about 15 days (Pg. 1632, Fig. 4) and notes that viability can be further increased by adjustment of the hydrogel’s mechanical properties and degradation behavior (Pg. 1632, Column 2, Lines 24-27);
and wherein the method allows cell encapsulation with high viability (Pg. 1629, Column 1, Lines 16-17).

It would have been obvious to those of ordinary skill before the effective filing date of the claimed invention to modify the method of Sharma et al. of preparing crosslinked alginate microbeads and suggestion to encapsulate islet cells therein by encapsulating mesenchymal stem cells in the crosslinked alginate microbeads as taught by Utech et al. because this is no more than: 1) the simple substitution of known element (clinically relevant MSC, as taught by Headen et al.) for another (clinically relevant islet cells, as taught by Headen et al.) to obtain predictable results (encapsulated mesenchymal stem cells in crosslinked alginate microbeads) and,
 2) the application of known techniques (inclusion of cells in the alginate/Ca-EDTA aqueous solution, crosslinking the alginate microbeads with an acidic pH of about 5 and viability of the encapsulated cells) to a known method (preparation of acetic acid crosslinked alginate microbeads for encapsulating cells) ready for improvement (enhanced viability of encapsulated cells) to yield predictable results (MSC encapsulated in crosslinked alginate microbeads).  

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification and substitution in order to achieve crosslinked alginate microbead encapsulated MSC with enhanced viability.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is the microfluidic encapsulation of cells.    

With regard to Claim 2, Sharma et al. teaches washing the cross-linked alginate microbeads with 1% Tween solution (Pg. 75, Lines 30-31).

With regard to Claims 6-8, Sharma et al. teaches wherein the divalent cation is Ca-EDTA (Pg. 72, Fig. 1, B).

With regard to Claim 9, Sharma et al. teaches the first non-aqueous liquid comprises mineral oil and surfactant Span80 (Pg. 72, Fig. 1, A).

With regard to Claims 10 and 11, Sharma et al. teaches the second non-aqueous liquid comprises mineral oil and acetic acid (Pg. 72, Fig. 1, C).

With regard to Claims 12 and 13, Sharma et al. teaches cross-linked alginate microbead having a diameter of less than 250 µm and from about 80 to about 180 µm (Pg. 72, Fig. 1, exploded view, showing a microbead with a diameter of about 1/3 of 500 µm or about 166 µm, see also Pg. 73, Fig. 3).
With regard to Claim 16, which recites wherein increasing the flow rate of the first non-aqueous liquid through the first flow line deceases the diameter of the alginate microbead, this would be an inherent feature of the microfluidic alginate microbead preparation device and method of Sharma et al. whom teaches flowing a first non-aqueous liquid through a first flow line as Chen et al. teaches a method of preparing alginate microbeads wherein the alginate droplet size decreases with increasing flow rate of the oil (non-aqueous liquid) phase (Pg. 3, Fig. 1 and Lines 11-26).  

With regard to Claim 18, Sharma et al. teaches spherical cross-linked alginate microbead (Pg. 72, Fig. 1, exploded view).

With regard to Claim 19, Sharma et al. teaches the method forms a plurality of crosslinked alginate microbeads (Pg. 72, Fig. 1, exploded view and Pg. 73, Fig. 3).

With regard to Claim 22, Sharma et al. teaches the first non-aqueous liquid comprises 3% of the surfactant Span80 (Pg. 72, Fig. 1, A).

With regard to Claim 23, Sharma et al. teaches the second non-aqueous liquid comprises 1% acetic acid (Pg. 72, Fig. 1, C).




With regard to Claim 24, which recites wherein the crosslinked alginate microbeads have a monodispersity with a coefficient of variance from about 2.5% to about 5%, this would be an inherent feature of the microfluidic alginate microbead preparation device and method of Sharma et al. whom teaches a microfluidic encapsulation device and method of producing crosslinked alginate microbeads which structurally anticipates the claimed device, except for actual cell encapsulation.  This is further evidenced by Sugiura et al. teaches a method of producing monodispersed calcium crosslinked alginate microbeads with a coefficient of variation of 5.9% (Pg. 1, Abstract) which is sufficiently close to the claimed amount of “about 5%” to render the limitation prima facie obvious. 

 Claim(s) 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015), as applied above, and further in view of Tendulkar et al. (2012), cited in the IDS.

The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above cited references taught wherein the crosslinked alginate microbead is washed with an organic and/or aqueous wash solution which restores the crosslinked alginate microbead to a neutral pH of about 7, as required by Claim 3.

Tendulkar et al. teaches the washing of cell encapsulating microbeads with an aqueous wash solution (normal saline) (Pg. 465, Column 1, Lines 12-20).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma et al., Headen et al. and Utech et al. comprising washing crosslinked alginate microbeads with a 1% tween solution to use a normal saline solution as taught by Tendulkar et al. because both solutions are recognized by the art as suitable wash solutions for microbeads.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide an inexpensive and readily available wash solution.  There would have been a reasonable expectation of success in making this modification because both the Sharma et al. and Tendulkar et al. references teach alternative wash solutions for microbeads.

 It would be inherent in the washing step that an alginate microbead which was initially at a pH of 7 and was treated with an acetic acid to lower the pH to 5 to initiate crosslinking, as taught by Utech et al., would upon washing with was solution return to a neutral pH or around 7 because the washing would remove the acetic acid from the microbead.

Claim(s) 15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015), as applied above, and further in view of Moyer et al. (2010) .
The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above references taught a method wherein the first non-aqueous liquid flows through the first flow line at a rate of from about 3 mL/hr to about 5 mL/hr, as required by Claim 15;  
or wherein the aqueous solution flows through the second flow line at a flow rate of from about 4 mL/hr to about 8 mL/hr, as required by Claim 17.

Moyer et al. teaches a method of encapsulating stem cells in alginate microbeads (Pg. 497, Abstract) wherein the standard flow rate for microencapsulation is 5 ml/hr (Pg. 498, Column 1, Lines 54-60).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma et al., Headen et al. and Utech et al. of microfluidically preparing crosslinked alginate, stem cell encapsulating microbeads which is silent with regard to the flow rates of the first non-aqueous liquid and the aqueous liquid, to use the standard flow rate of 5 mL/hr as taught by Moyer et al. because this would provide an appropriate flow rate for the liquid reagents.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a flow rate suitable for the preparation of alginate microbeads.  
There would have been a reasonable expectation of success in making this modification because the Sharma et al. reference is silent with regard to the liquid reagent flow rates and the Moyer et al. reference teaches a standard flow rate for microencapsulation of cells in alginate microbeads.

Claim(s) 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015), as applied above, and further in view of Swioklo et al. (2016) .

The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above references taught a method wherein the microbeads are formed at a rate of from about 100 beads/minute to about 1000 beads/minute, as required by Claim 20.
 
With regard to the limitations of Claim 20, while the above cited references do not specifically teach the claimed microbead formation rate limitations, those of ordinary skill in the art before the effective filing date would recognize the microbead formation rate as an optimizable variable, dependent on the production conditions, including for example, the head configuration.  

In this instance, Swioklo et al. teaches a method of preparing alginate-encapsulated stem cells wherein a drop-wise method for scalable alginate bead generation, using calcium as the cross-linker was modified to enable the yield of up to 3500 gelled beads per minute (Pg. 289, Abstract) by configuring the extrusion head (Pg. 292, Column 1, Lines 6-14).  This is an effective result based on the preparation conditions as the reference indicates modification effects the rate of microbead formation.  This is motivation for the ordinary artisan to practice or test the preparation conditions widely to determine those that are functional and optimal and which would be inclusive or produce the instantly claimed ranges with a reasonable expectation of success.  Absent any teaching of criticality by the Applicant concerning the formation rate of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.

Claim(s) 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015), as applied above, and further in view of Chavarri et al. (2012).

The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above references taught a method comprising flowing the crosslinked alginate beads with encapsulated cells through a static mixer, as required by Claim 25. 

Chavarri et al. teaches the encapsulation of living cells in alginate (Pg. 524, Paragraph 3.2.1.) and wherein during emulsification to produce microcapsules static mixers are employed to improve size distribution, reduce shear and allow for maintenance of sterile conditions (Pg. 513, Lines 13-16 and Fig. 5).

 It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma et al., Headen et al. and Utech et al. of microfluidically preparing crosslinked, stem cell encapsulating alginate microbeads by flowing said crosslinked alginate microbeads through a static mixer, as taught by Chavarri et al. because of the advantageous aspects of doing so.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to achieve improved size distribution, reduce shear and maintain aseptic conditions when producing crosslinked, stem cell encapsulating alginate microbeads.  There would have been a reasonable expectation of success in making this modification because both the Sharma et al. reference and the Chavarri et al. reference are reasonably drawn to the same field of endeavor, that is, alginate microencapsulated cells.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/09/2022